Mr. Justice McSurely delivered the opinion of the court. 3. Workmen’s Compensation Act, § 2*—when timgly rejection of act for forthcoming year not shown. Proof of the receipt by the Industrial Board less than 60 days before the expiration of the calendar year of an employer’s notice of its rejection of the Workmen’s Compensation for the forthcoming year is not sufficient to show the filing of the election to reject provided for in section 1 of the Act of 1913 [Callaghan’s 1916 St. Supp. f 5475(1)], even though it is shown that the notice was mailed more than 60 days before the expiration of the year, but to a wrong address.